Exhibit 10(ee)

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) dated December 31, 2007 is made by
and between TXU ENERGY RETAIL COMPANY LLC (the “Company”), Energy Future
Holdings Corp., (the parent entity of the Company, “Holdings”) and James Burke
(the “Executive”).

WITNESSETH

WHEREAS, in connection with the closing on October 10, 2007 of the transactions
contemplated in the Agreement and Plan of Merger (the “Merger Agreement”) among
Holdings (formerly TXU Corp.), Texas Energy Future Holdings Limited Partnership
and Texas Energy Future Merger Sub Corp. (the “Closing”), the Company desires to
employ Executive and to enter into an agreement embodying the terms of such
employment;

WHEREAS, Company desires to employ Executive and Executive desires to accept
such employment commencing on the Effective Date (as defined herein), in each
case on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
this Agreement and Executive’s employment hereunder shall be effective as of the
Closing (the “Effective Date”) and shall continue until the third anniversary of
the Effective Date (the “Initial Term”). Subject to the provisions of Section 7
of this Agreement, the Initial Term shall be extended as follows: (i) this
Agreement shall automatically renew for an additional one (1) year period
commencing immediately following the last day of the Initial Term and each one
(1) year period thereafter (each, a “Renewal Term”), unless, the Company or
Executive provides the other party written notice of non-renewal at least sixty
(60) days prior to the end of the applicable term. The period during which
Executive is employed by the Company hereunder is hereinafter referred to as the
“Employment Term”.

2. Positions.

a. During the Employment Term, Executive shall serve as Chief Executive Officer
(“CEO”) of the Company. Executive shall also serve as a member of the board of
directors of the Company (the “Board”) as its Chairman without additional
compensation. In such position, Executive shall have such duties, authority and
responsibilities as shall be determined from time to time by the Board, which
duties, authority and responsibilities are customary for Executive’s position in
a business of a similar size, type and nature to that of the Company. Executive
shall report to the Board with respect to his responsibilities to the Company.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of his duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior



--------------------------------------------------------------------------------

written consent of the Board; provided, however, that nothing herein shall
preclude Executive from serving on the outside board of directors of one other
company and, subject to the prior approval of the Board, which approval shall
not be unreasonably withheld, from accepting appointment to or continuing to
serve on such additional boards of directors or trustees of any other business,
corporation or charitable organization; provided, further, that, in each case,
such activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $600,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases, if any, in his base salary as may be determined from
time to time in the sole discretion of the Board, in accordance with the
Company’s normal annual review process for executives. Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as the “Base
Salary”.

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, commencing with the 2008 fiscal year, Executive shall have the opportunity
to earn an annual bonus award (the “Annual Bonus”) of 75% of his Base Salary
(“Annual Bonus Target”), as in effect at the beginning of the applicable fiscal
year, based upon the achievement of annual performance targets established by
the Board; provided, however, if Executive achieves superior performance targets
as established by the Board, then Executive shall be eligible to receive a bonus
award constituting 200% of his Base Salary. Executive shall be entitled to
receive a cash bonus with respect to the 2007 fiscal year (the “2007 Award”) as
provided in the Additional Payment Agreement dated between the Executive, the
Company and Holdings dated October 10, 2007 (the “Additional Payment
Agreement”). The 2007 Award and the Annual Bonus, if any, shall be paid to
Executive within two and one-half (2.5) months after the end of the applicable
fiscal year.

5. Stock Compensation; Employee Benefits; Perquisites; Fringe Benefits.

a. Upon, or as soon as practicable after the date hereof, Holdings shall grant
the Executive an option to purchase 2,450,000 shares of common stock of Holdings
at a price per share of $5.00 (which is intended to equal to be the fair market
value of a share) pursuant to Holding’s 2007 Stock Incentive Plan in
substantially the form attached hereto as Annex A in accordance with terms and
conditions set forth in the Non-Qualified Stock Option Agreement in
substantially the form attached hereto as Annex B.

b. During the Employment Term, Executive shall be entitled to participate in the
Company’s group health, life, disability and other employee benefit plans as in
effect from time to time (collectively “Employee Benefits”), on a basis which is
no less favorable than is provided to other similarly situated executives of the
Company, to the extent consistent with applicable law and the terms of the
applicable plans and standard perquisites.

c. During the Employment Term, Executive shall be entitled to fringe benefits
consistent with the practices of the Company, and to the extent the Company
provides similar benefits to other similarly situated Company executives, the
Company shall pay on behalf of the Executive, the monthly membership fees of a
country club selected by Executive.

 

2



--------------------------------------------------------------------------------

6. Business Expenses. Subject to Company’s standard policies and procedures with
respect to expense reimbursement as applied to its executive employees
generally, Company shall reimburse Executive for, or pay on behalf of Executive,
reasonable and appropriate expenses incurred by Executive for business related
purposes.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either the Company or the Executive at any time and for any
reason; provided that, unless otherwise provided herein, either party will be
required to give the other party at least sixty (60) days advance written notice
of any termination of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.

a. By the Company For Cause or By Executive Due to Voluntary Resignation Without
Good Reason. (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate upon
Executive’s voluntary resignation without Good Reason (as defined below). If
Executive’s employment is terminated by the Company for Cause, or if Executive
resigns without Good Reason, Executive shall be entitled to receive:

(A) within ten (10) days following the date of termination, accrued, but unpaid
Base Salary, earned through the date of termination;

(B) accrued, but unpaid Annual Bonus, earned for any previously completed fiscal
year, paid in accordance with Section 4 (except to the extent payment is
otherwise deferred pursuant to any applicable deferred compensation arrangement
with the Company);

(C) reimbursement, within sixty (60) days following submission by Executive to
the Company, as applicable, of appropriate supporting documentation, for any
unreimbursed business expenses properly incurred by Executive in accordance with
the Company’s policies prior to the date of Executive’s termination; provided
claims for such reimbursement (accompanied by appropriate supporting
documentation) are submitted to the Company within ninety (90) days following
the date of Executive’s termination of employment; and

(D) such Employee Benefits (including stock compensation), if any, as to which
Executive may be entitled under the employee benefit plans of the Company (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
voluntary resignation by Executive without Good Reason, except as set forth in
this Section 7(a)(i), Executive shall have no further rights to any compensation
or any other benefits under this Agreement.

(ii) For purposes of this Agreement, the terms:

 

3



--------------------------------------------------------------------------------

(A) “Cause” shall mean (i) if, in carrying out his duties to the Company, the
Executive engages in conduct that constitutes (a) a material breach of his
fiduciary duty to the Company or its shareholders (including, without
limitation, a material breach or attempted breach of the provisions under
Section 8), (b) gross neglect or (c) gross misconduct resulting in material
economic harm to the Company, provided that any such conduct described in (a),
(b) or (c) is not cured within ten (10) business days after the Executive
receives from the Company written notice thereof, or (ii) Executive’s conviction
of , or entry of a plea of guilty or nolo contendere for, a felony or other
crime involving moral turpitude.

(B) “Good Reason” shall mean (i) a reduction in the Executive’s base salary or
the Executive’s annual incentive compensation opportunity (other than a general
reduction in base salary or annual incentive compensation opportunities that
affects all salaried employees of the Company equally); (ii) a transfer of the
Executive’s primary workplace by more than thirty-five (35) miles from the
current workplace; (iii) a substantial adverse change in the Executive’s duties
or responsibilities; (iv) any material breach of this Agreement; or (v) an
adverse change in the Executive’s post-Closing line of reporting to superior
officers pursuant to the terms of this Agreement; provided, however, that any
isolated, insubstantial and inadvertent failure by the Company that is not in
bad faith and is cured within ten (10) business days after the Executive gives
the Company written notice of any such event set forth above, shall not
constitute Good Reason.

b. Disability or Death. (i) The Employment Term and Executive’s employment
hereunder shall terminate upon Executive’s death and may be terminated by the
Company if Executive has a Disability as hereinafter defined. Upon termination
of Executive’s employment hereunder for either Disability or death, Executive or
Executive’s estate (as the case may be) shall be entitled to receive:

(A) the Accrued Rights; and

(B) a pro-rata portion of the Annual Bonus Target, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof for the fiscal year
of termination, multiplied by a fraction, the numerator of which is the number
of days during which Executive was employed by the Company in the fiscal year of
Executive’s termination, and the denominator of which is 365 (the “Pro-Rata
Bonus”), with such Pro-Rata Bonus payable to Executive pursuant to Section 4 as
if Executive’s employment had not terminated.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(i), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(ii) “Disability” shall mean Executive’s physical or mental incapacitation and
consequent inability for a period of six consecutive months to perform
Executive’s duties; provided, however, in the event the Company temporarily
replaces Executive, or transfers Executive’s duties or responsibilities to
another individual, on account of Executive’s mental or physical impairment for
a period of time which is covered by the Company’s short term disability plan,
Executive’s employment shall not be deemed terminated by the Company and the
Executive shall not be able to resign with Good Reason. Any question

 

4



--------------------------------------------------------------------------------

as to the existence of the Disability of Executive as to which Executive and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to Executive and the Company. If Executive and the
Company cannot agree as to a qualified independent physician, each shall appoint
a physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement and any other agreement with Executive that incorporates this
definition of “Disability”.

c. By the Company Without Cause; Resignation by Executive for Good Reason. The
Employment Term and Executive’s employment hereunder may be terminated by the
Company without Cause (other than by reason of death or Disability) or upon
Executive’s resignation for Good Reason. If Executive’s employment is terminated
by the Company without Cause (other than by reason of death or Disability) or
Executive resigns for Good Reason (except as otherwise provided in
Section 7(e)), Executive shall be entitled to receive:

(i) the Accrued Rights;

(ii) provided Executive (x) does not violate the restrictions set forth in
Section 8 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against Holdings, its subsidiaries and its
stockholders (excluding claims for indemnification, claims for coverage under
officer and director policies, claims as a stockholder of Holdings, or claims
under Section 6.11 of the Merger Agreement):

(A) for a termination occurring on or prior to the second anniversary of the
Effective Date, a lump sum payment equal to two (2) times the sum of:
(1) Executive’s annualized Base Salary and (2) Executive’s Annual Bonus Target,
payable as soon as practicable but no later than March 15 following the calendar
year in which termination occurs; or

(B) for a termination occurring after the second anniversary of the Effective
Date, a lump sum payment of an amount equal to: (1) two (2) times Executive’s
Base Salary, (2) the Pro-Rata Bonus, and (3) the matching contributions which
would have been made on behalf of Executive Holding’s Salary Deferral Program
had Executive continued his participation in such plan as in effect on the date
of such termination for an additional twelve (12) months, payable as soon as
practicable but no later than March 15 following the calendar year in which
termination occurs.

(iii) Executive, his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans on the same terms and
conditions as active employees of the Company until the earlier of (x) two
(2) years from the date of termination of Executive’s employment (the “Severance
Period”), to the extent that Executive was eligible to participate in such plans
immediately prior to the date of termination, or (y) until Executive is, or
becomes, eligible for comparable coverage under the group health plans of a
subsequent employer, provided that, if Executive continues to receive benefits
pursuant to this Section

 

5



--------------------------------------------------------------------------------

7(c)(iii) during a period of time during which, in the absence of the benefits
provided in this Section 7(c)(iii), Executive would not otherwise be entitled to
continuation coverage under Section 4980B of the Internal Revenue Code of 1986,
as amended (the “Code”), Executive shall receive reimbursement for all medical
expenses on the date no later than the end of the calendar year immediately
following the calendar year in which the applicable expenses have been incurred.
The COBRA health care continuation coverage period under Section 4980B of the
Code, or any replacement or successor provision of United States tax law, shall
run concurrently with the Severance Period.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or upon Executive’s
resignation for Good Reason, except as set forth in this Section 7(c) or
otherwise provided in Section 7(e), Executive shall have no further rights to
any compensation or any other benefits under this Agreement.

d. Expiration of Employment Term. (i) Election Not to Extend the Employment
Term.

(A) In the event Executive elects not to extend the Employment Term pursuant to
Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b), (c), or (e) of this Section 7, the Employment Term shall
expire and Executive’s employment hereunder shall terminate on the close of
business on the day immediately preceding the commencement of a subsequent
Renewal Term, and Executive shall be entitled to receive the Accrued Rights.
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

(B) In the event the Company elects not to extend the Employment Term pursuant
to Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b), (c), or (e) of this Section 7, the Employment Term shall
expire and Executive’s employment hereunder shall terminate on the close of
business on the day immediately preceding the commencement of a subsequent
Renewal Term, and Executive shall be entitled to receive the payments and
benefits applicable to a termination of Executive’s employment without Cause
pursuant to Section 7(c) or Section 7(e), as applicable. Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

e. Change in Control; Section 4999. (i) Change in Control. Notwithstanding any
provision contained herein, if Executive’s employment is terminated by the
Company without Cause (other than by reason of death or Disability) or if
Executive resigns for Good Reason, in either case, within twenty-four
(24) months following a Change in Control (as defined in Annex A), Executive
shall be entitled to receive:

(A) the Accrued Rights;

(B) provided Executive (x) does not violate the restrictions set forth in
Section 8 of this Agreement and (y) executes, delivers and does not revoke a
general release of claims against Holdings, its subsidiaries and its
stockholders (excluding claims for indemnification, claims for coverage under
officer and director policies, claims as a stockholder of Holdings, or claims
under Section 6.11 of the Merger Agreement), a lump sum payment equal to two
times the sum of: (1) Executive’s annualized Base Salary and (2) Executive’s
Annual Bonus Target; and

 

6



--------------------------------------------------------------------------------

(C) Executive, his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans on the same terms and
conditions as active employees of the Company until the earlier of
(x) termination of the Severance Period, to the extent that Executive was
eligible to participate in such plans immediately prior to the date of
termination, or (y) until Executive is, or becomes, eligible for comparable
coverage under the group health plans of a subsequent employer, provided that,
if Executive continues to receive benefits pursuant to this Section 7(e)(i)(C)
during a period of time during which, in the absence of the benefits provided in
this Section 7(e)(i)(C) Executive would not otherwise be entitled to
continuation coverage under Section 4980B of the Code, Executive shall receive
reimbursement for all medical expenses on the date no later than the end of the
calendar year immediately following the calendar year in which the applicable
expenses have been incurred. The COBRA health care continuation coverage period
under Section 4980B of the Code, or any replacement or successor provision of
United States tax law, shall run concurrently with the Severance Period. The
value of the Company-provided medical coverage contained herein will be reported
as income to Executive.

(ii) Section 4999.

(A) If, by reason of, or in connection with, any transaction that occurs after
the Effective Date, Executive would be subject to the imposition of the excise
tax imposed by Section 4999 of the Code, but the imposition of such tax could be
avoided by approval of shareholders described in Section 280G(b)(5)(B) of the
Code, then Executive may cause the Company or Holdings to seek such approval, in
which case the Company and Holdings will use its reasonable best efforts to
cause such approval to be obtained and Executive will cooperate and execute such
waivers as may be necessary so that such approval avoids imposition of any
excise tax under Section 4999. If the Executive fails to cause the Company or
Holdings to seek such approval, Exhibit I shall not apply and Executive shall
not be entitled to any gross-up payment for any resulting tax under
Section 4999. If such approval, even if sought and obtained, would not avoid
imposition of the excise tax imposed under Section 4999, then the provisions of
Exhibit I attached hereto shall apply.

(B) With respect to the imposition of the excise tax imposed by Section 4999 of
the Code arising by reason of or in connection with the Closing, Section 4.6 of
the Employment Agreement between Executive and Holdings dated as of October 11,
2004, as amended on September 28, 2007 (the “Prior Agreement”) shall apply. The
Gross-up Payment, as defined in the Prior Agreement, that is attributable to the
amount by which the LTIP Payment, as defined in Section 2.1 of the Deferred
Share Agreement dated October 9, 2007 between Executive and Texas Energy Future
Holdings Limited Partnership (the “Deferred Share Agreement”), is reduced
pursuant to Section 2.1 of the Deferred Share Agreement (the “Deferred Share
Gross-Up”), shall be paid to Executive on January 2, 2008, subject to
withholding for federal income taxes, FICA taxes, and Section 4999 excise taxes.
The parties agree that the Deferred Share Gross-Up, after application of the
Additional Payment Agreement, shall equal $437,575, subject to federal income
tax withholding of $153,151.25, FICA withholding of $6,344.84, and Section 4999
withholding of $80,803. Any Gross-Up Payment otherwise due by reason of
distributions pursuant to the Deferred Share Agreement shall be reduced by the
amount of the Deferred Share Gross-Up.

 

7



--------------------------------------------------------------------------------

Following Executive’s termination of employment following a Change in Control,
except as set forth in this Section 7(e), Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

f. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 9(j) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

8. Restrictive Covenants.

a. In consideration of the Company entering into this Agreement with Executive
and hereby promising and committing itself to provide Executive with
Confidential Information and/or specialized training after Executive executes
this Agreement, Executive shall not, directly or indirectly:

(i) at any time during or after the Employment Term, disclose any Confidential
Information pertaining to the business of the Company or any of its Affiliates
or the Sponsor Group or any of their respective Affiliates, except when required
to perform his duties to the Company or one of its subsidiaries, by law or
judicial process;

(ii) at any time during the Employment Term and for a period of eighteen
(18) months thereafter (the “Non-Compete Period”), directly or indirectly, act
as a proprietor, investor, director, officer, employee, substantial stockholder,
consultant, or partner in any Competing Business in Texas or any other
geographic area in which the Company or its Affiliates operates or conducts
business; or

(iii) at any time during the Employment Term and for a period of eighteen
(18) months thereafter, directly or indirectly (A) solicit customers or clients
of the Company or any of its Affiliates to terminate their relationship with the
Company or any of its Affiliates or otherwise solicit such customers or clients
to compete with any business of the Company or any of its Affiliates, or
(B) solicit or offer employment to any person who is, or has been at any time
during the twelve (12) months immediately preceding the termination of
Executive’s employment employed by the Company or any of its Affiliates;

provided that in each of (ii) and (iii) above, such restrictions shall not apply
with respect to any member of the Sponsor Group or any of its Affiliates that is
not engaged in any business that competes, directly or indirectly, with Holdings
or any of its subsidiaries in any geographic area where they operate.
Notwithstanding the foregoing, for the purposes of Section 8(a), (A) Executive
may, directly or indirectly own, solely as an investment, securities of any
Person

 

8



--------------------------------------------------------------------------------

engaged in the business of the Company or its Affiliates which are publicly
traded on a national or regional stock exchange or quotation system or on the
over-the-counter market if Executive (I) is not a controlling person of, or a
member of a group which controls, such person and (II) does not, directly or
indirectly, own 5% or more of any class of securities of such Person, and
(B) the Non-Compete Period shall not be triggered by any exercise of tag-along
rights under the Sale Participation Agreement entered into between Executive and
Texas Energy Future Holdings Limited Partnership (the “Sale Participation
Agreement”) or Drag Transaction (as defined in the Sale Participation Agreement)
that may occur after the date hereof.

b. Notwithstanding clause (a) above, if at any time a court holds that the
restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area. Because Executive’s services are unique and because Executive has
had access to Confidential Information, the parties hereto agree that money
damages will be an inadequate remedy for any breach of this Agreement. In the
event of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive relief in order to enforce, or prevent any
violations of, the provisions hereof (without the posting of a bond or other
security).

c. For purposes of this Section 8, the terms listed below shall be defined as
follows:

(i) Affiliate shall mean with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person;
provided, however, for purposes of this Agreement, Texas Energy Future
Co-Invest, LP shall not be deemed to be an Affiliate of the Sponsor Group or any
members of the Sponsor Group.

(ii) Competing Business shall mean any business that directly or indirectly
competes, at the relevant determination date, with one or more of the businesses
of the Company, or its Affiliates in any geographic area where the Company or
its Affiliates operate.

(iii) Confidential Information shall mean all non-public information concerning
trade secret, know-how, software, developments, inventions, processes,
technology, designs, the financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, customers, advertising and
marketing, and other non-public, proprietary, and confidential information of
the Restricted Group, excluding any such non-public information that (i) is
required by court or administrative order to be disclosed or (ii) becomes
generally available to the public other than as a result of Executive’s
disclosure or failure to safeguard in violation of this Section 8.

(iv) Person shall mean “person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (or
any successor thereto).

 

9



--------------------------------------------------------------------------------

(v) Restricted Group shall mean, collectively Holdings, its subsidiaries, the
members of the Sponsor Group and their respective Affiliates.

(v) Sponsor Group shall mean Kohlberg Kravis Roberts & Co. L.P., TPG Capital
L.P., and Goldman, Sachs & Co.

9. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to conflicts of
laws principles thereof.

b. Entire Agreement. Except as otherwise provided herein, this Agreement
contains the entire understanding of the parties with respect to the employment
of Executive by the Company and/or its affiliates and supersedes all prior
agreements and understandings. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement shall not supersede (i) the Deferred Share Agreement, (ii) the
Additional Payment Agreement, (iii) Executive’s entitlement on January 2, 2008
to the LTIP Payment, as defined in the Deferred Share Agreement (subject to
reduction as provided in Section 2.1 of the Deferred Share Agreement), and
(iv) Section 6.11 of the Merger Agreement.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

f. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall not be subject to
setoff, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates. Executive shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment.

 

10



--------------------------------------------------------------------------------

g. Compliance with Section 409A of the Code. Notwithstanding anything herein to
the contrary, if, at the time of Executive’s termination of employment with the
Company, the Company has securities which are publicly traded on an established
securities market, and Executive is a “specified employee” (as defined in
Section 409A of the Code), and the deferral of the commencement of any payments
or benefits otherwise payable pursuant to Section 7 as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then, to the extent permitted by
Section 409A of the Code, the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to Executive) until the date
that is six (6) months following Executive’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code),
provided that amounts which do not exceed the limits set forth in
Section 402(g)(1)(B) of the Code in the year of such termination shall be
payable immediately upon termination. If any payments or benefits are deferred
due to such requirements, such amounts will be paid in a lump sum to Executive
at the end of such six (6) month period. The Company shall consult with
Executive in good faith regarding the implementation of the provisions of this
Section 9(g).

h. Indemnity. The Company agrees that it shall indemnify and hold Executive
harmless to the fullest extent permitted by law from and against any and all
liabilities, costs, claims and expenses relating to a third party claim
including without limitation all costs and expenses incurred in defense of
litigation, including attorneys’ fees, arising out of the performance of his
duties other than such liability (if any) that he may incur by his own actual
fraud or intentional misconduct or which is not entitled to indemnification as a
matter of law. The Company will insure Executive, for the duration of his
employment, and thereafter, as long as he cooperates with the Company as
required by Section 9(n) of this Agreement with respect to any claims against
the Company, in respect of his acts and omissions occurring during such
employment under a contract of directors and officers liability insurance to the
extent that the Company maintains any such insurance to insure members of the
Board.

i. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

j. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three (3) days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to Company to:   

TXU Energy Retail Company LLC

c/o

Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201-3411

Attention: General Counsel

 

11



--------------------------------------------------------------------------------

If to Holdings to:   

Energy Future Holdings Corp.

1601 Bryan Street

Dallas, Texas 75201-3411

Attention: General Counsel

If to Executive to:    The most recent address on file with Company

k. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement, separation
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

l. Captions; Section References. The captions included herein are for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. All references to sections of statutes, regulations or
rules shall be deemed to be references to any successors section.

m. Further Assurances. The parties shall, with reasonable diligence, do all
things and provide all reasonable assurances as may be required to complete the
transactions contemplated by this Agreement, and each party shall provide such
further documents or instruments required by any other party as may be
reasonably necessary or desirable to give effect to this Agreement and carry out
its provisions.

n. Cooperation. For a period of six (6) years after his termination, Executive
shall provide Executive’s reasonable cooperation in connection with any action
or proceeding (or any appeal from any action or proceeding) which relates to
events occurring during Executive’s employment hereunder, provided that the
Company shall use reasonable efforts to avoid material interference with
Executive’s business or personal activities.

o. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

p. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

q. Amendments. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

12



--------------------------------------------------------------------------------

ENERGY FUTURE HOLDINGS CORP. By:   /s/ David P. Poole   Name:   David P. Poole  
Title:   EVP – Legal, General Counsel TXU ENERGY RETAIL COMPANY LLC By:   /s/
William A. Moore   Name:   William A. Moore   Title:   Vice President and Chief
Legal Officer

 

EXECUTIVE: /s/ James Burke James Burke

 

13



--------------------------------------------------------------------------------

Exhibit I

Paragraph 1. In the event it shall be determined that any payment, benefit or
distribution (or combination thereof) by the Company, any of its affiliates, or
one or more trusts established by the Company or any of its affiliates for the
benefit of their employees, to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise) (a “Payment”) is subject to the excise tax imposed by Section 4999
of the Code or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and the Excise Tax imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

Paragraph 2. All determinations required to be made under this Exhibit I,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Deloitte & Touche LLP or such other nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and Executive within ten (10) business days of the receipt
of notice from Executive that there has been a Payment, or such earlier time as
is requested by the Company; provided that for purposes of determining the
amount of any Gross-Up Payment, Executive shall be deemed to pay federal income
tax at the highest marginal rates applicable to individuals in the calendar year
in which any such Gross-Up Payment is to be made and deemed to pay state and
local income taxes at the highest effective rates applicable to individuals in
the state or locality of Executive’s residence or place of employment in the
calendar year in which any such Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes that can be obtained from deduction of
such state and local taxes, taking into account limitations applicable to
individuals subject to federal income tax at the highest marginal rates. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Exhibit I, shall be paid by
the Company to Executive (or to the appropriate taxing authority on Executive’s
behalf) when due. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it shall so indicate to Executive in writing. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive (subject to Paragraph 3). As a result of the uncertainty in the
application of Section 4999 of the Code, it is possible that the amount of the
Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf
of) Executive was lower than the amount actually due (“Underpayment”). In the
event that the Company exhausts its remedies pursuant to Paragraph 3 of Exhibit
I and Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has
occurred, and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive (but in any case no later than the calendar year
following the calendar year in which such tax was payable).

 

14



--------------------------------------------------------------------------------

Paragraph 3. Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order to effectively contest such claim and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Paragraph 3,
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one
(1) or more appellate courts, as the Company shall determine; provided that if
the Company directs Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; provided, further,
that if Executive is required to extend the statute of limitations to enable the
Company to contest such claim, Executive may limit this extension solely to such
contested amount. The Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

Paragraph 4. If, after the receipt by Executive of an amount paid or advanced by
the Company pursuant to this Exhibit I, Executive becomes entitled to receive
any refund with respect to a Gross-Up Payment, Executive shall (subject to the
Company’s complying with the requirements of Paragraph 3 of this Exhibit I)
promptly pay to the Company the amount of such refund received (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by Executive of an amount advanced by the Company pursuant to
Paragraph 3 of this Exhibit I, a determination is made that Executive shall not
be entitled to any refund with

 

15



--------------------------------------------------------------------------------

respect to such claim, and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of thirty
(30) days after such determination, then such advance shall be forgiven and
shall not be required to be repaid, and the amount of such advance shall offset,
to the extent thereof, the amount of the Gross-Up Payment required to be paid.

Paragraph 5. For the avoidance of doubt, all payments to or for the benefit of
Executive provided for in this Exhibit I or pursuant to Section 4.6 of the
Original Employment Agreement shall be made no later than the end of the
calendar year in which the applicable Excise Tax has become due, or if as a
result a tax audit or litigation, it is determined that no additional Excise Tax
has become due, the end of the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution.

 

16